Downey, J.
This was an indictment against the appellant for receiving stolen goods, knowing that they had been stolen. On being found guilty by the jury, the defendant moved for a new trial, for the reason, among others, that the evidence was not sufficient to justify the verdict of the jury. This motion was overruled, and judgment was rendered on the verdict against him.
The overruling of the motion for a new trial is assigned as error
The evidence does not show that the crime was committed in the county of Laporte, the county in which it is alleged to have been committed. In the absence of this proof, the conviction cannot be sustained. Mullinix v. The State, 43 Ind. 511, and cases cited.
The judgment is reversed, and the cause remanded, with instructions to grant a new trial; and the clerk will issue the proper notice to the warden of the state prison to return the prisoner to the jail of Laporte county.